Title: To George Washington from Peter Wilson, 22 August 1782
From: Wilson, Peter
To: Washington, George


                  
                     Sir
                     Bergen County. New-Barbadoes 22nd Augt 1782
                  
                  Lieut. Joseph Caterlin who will deliver this attends a Woman from New-York, who carries a Letter to your Excellency, which she says is of the utmost Importance, and requires immediate Dispatch. As the Journey to Head Quarters will be some Expence, your Excellency will be kind enough to provide some Method of procuring that to be reimbursed to him. He is an Officer of the State Troops, & would wish for no Reward.  your Excellencys most obedient & very humble Servt
                  
                     Peter Wilson
                  
               